Title: From Thomas Jefferson to John Hoomes, 3 February 1801
From: Jefferson, Thomas
To: Hoomes, John



Dear Sir
Washington Feb. 3. 1801.

Your servant arrived here this afternoon with the horse, [and I] have only this moment been able to go and see him. I am quite satisfied with his first appearances, & have no doubt I shall continue [to be?] so. the servant wishing to go immediately to Georgetown to take […] passage for tomorrow morning, I give himdollars to cover your [advances] for his expences, & those of his return & trouble.—I have the pleasure to inform you that the Senate this day determined to reconsider their vote rejecting the French convention, & have ratified it on condition of striking out the 2d. article & adding a limitation of 8. years for it’s duration; modifications which I hope will pr[…] no difficulty with France; and I trust we are now placed on [smoother] water with that country. it puts an end to the proposition [of the?] H. of R. to continue the non-intercourse law.—I shall [take] care to have the sum of 300. Dollars paid to your order in Richmond according to the [tenor] of my former letter. I am with great esteem Dear Sir
Your most obedt. servt

Th: Jefferson

